Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 1 of 17 Page ID #:854




  1

  2

  3

  4

  5

  6

  7                         UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9
      EVA YUK WAH MA WONG,                         Case No. 2:20-cv-04727-RGK-SK
 10
      individually and as successor in interest
 11   to the ESTATE OF RONALD WONG;                STIPULATED PROTECTIVE
      BENJAMIN WONG, individually and              ORDER1
 12
      as successor in interest to the ESTATE
 13   OF RONALD WONG; and the
      ESTATE OF RONALD WONG,
 14

 15                        Plaintiffs,
 16   v.
 17
      CARNIVAL CORPORATION & PLC,
 18   a Bermuda Corporation; and
      PRINCESS CRUISE LINES, LTD., a
 19
      Bermuda Corporation,
 20
                           Defendants.
 21

 22

 23

 24

 25

 26   1
         Counsel for Plaintiffs and Defendants are engaged in discovery in multiple cases
 27   in the Central District of California. In good faith, they have negotiated this
      stipulated protective order, which is based on one of the model protective orders
 28
      provided by Judge Chooljian.
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 2 of 17 Page ID #:855




  1         1.     PURPOSES, LIMITATIONS AND GOOD CAUSE
  2         1.1    Purposes and Limitations
  3         As the parties have represented that discovery in this action is likely to
  4   involve production of confidential, proprietary, or private information for which
  5   special protection from public disclosure and from use for any purpose other than
  6   prosecuting this litigation may be warranted, this Court enters the following
  7   Protective Order. This Order does not confer blanket protections on all disclosures
  8   or responses to discovery. The protection it affords from public disclosure and use
  9   extends only to the limited information or items that are entitled to confidential
 10   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 11   below, this Protective Order does not entitle the parties to file confidential
 12   information under seal. Rather, when the parties seek permission from the court to
 13   file material under seal, the parties must comply with Civil Local Rule 79-5 and
 14   with any pertinent orders of the assigned District Judge and Magistrate Judge.
 15         1.2    Good Cause Statement
 16         The discovery in this action is likely to involve personal medical information,
 17   financial records, trade secrets, confidential business communications, confidential
 18   commercial agreements, and confidential employee information. In light of the
 19   nature of the claims and allegations in this case and the parties’ representations that
 20   discovery in this case will involve the production of confidential records, and in
 21   order to expedite the flow of information, to facilitate the prompt resolution of
 22   disputes over confidentiality of discovery materials, to adequately protect
 23   information the parties are entitled to keep confidential, to ensure that the parties are
 24   permitted reasonable necessary uses of such material in connection with this action,
 25   to address their handling of such material at the end of the litigation, and to serve the
 26   ends of justice, a protective order for such information is justified in this matter.
 27   The parties shall not designate any information/documents as confidential without a
 28   good faith belief that such information/documents have been maintained in a
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 3 of 17 Page ID #:856




  1   confidential, non-public manner, and that there is good cause or a compelling reason
  2   why it should not be part of the public record of this case.
  3          2.     DEFINITIONS
  4          2.1    Action: The instant action: Wong et al. v. Carnival Corp. et al., 2:20-
  5   cv-04727-RGK-SK (C.D. Cal.).
  6          2.2    Challenging Party: a Party or Non-Party that challenges the
  7   designation of information or items under this Order.
  8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  9   how it is generated, stored or maintained) or tangible things that qualify for
 10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 11   the Good Cause Statement.
 12          2.4    “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
 13   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 14   Items, the disclosure of which to another Party or Non-Party would create a
 15   substantial risk of serious harm that could not be avoided by less restrictive means.
 16          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 17   their support staff).
 18          2.6    Designating Party: a Party or Non-Party that designates information or
 19   items that it produces in disclosures or in responses to discovery as
 20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
 21   ONLY.”
 22          2.7    Disclosure or Discovery Material: all items or information, regardless
 23   of the medium or manner in which it is generated, stored, or maintained (including,
 24   among other things, testimony, transcripts, and tangible things), that are produced or
 25   generated in disclosures or responses to discovery in this matter.
 26          2.8    Expert: a person with specialized knowledge or experience in a matter
 27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 28   an expert witness or as a consultant in this Action.
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 4 of 17 Page ID #:857




  1         2.9    House Counsel: attorneys who are employees of a party to this Action
  2   or its affiliates, including their support staff. House Counsel does not include
  3   Outside Counsel of Record or any other outside counsel.
  4         2.10 Non-Party: any natural person, partnership, corporation, association, or
  5   other legal entity not named as a Party to this action.
  6         2.11 Outside Counsel of Record: attorneys who are not employees of a
  7   party to this Action but are retained to represent or advise a party to this Action and
  8   have appeared in this Action on behalf of that party or are affiliated with a law firm
  9   which has appeared on behalf of that party, and includes support staff.
 10         2.12 Party: any party to this Action, including all of its officers, directors,
 11   employees, consultants, retained experts, and Outside Counsel of Record (and their
 12   support staffs).
 13         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 14   Discovery Material in this Action.
 15         2.14 Professional Vendors: persons or entities that provide litigation
 16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 18   and their employees and subcontractors.
 19         2.15 Protected Material: any Disclosure or Discovery Material that is
 20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 21   ATTORNEYS’ EYES ONLY.”
 22         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 23   Material from a Producing Party.
 24         3.     SCOPE
 25         The protections conferred by this Order cover not only Protected Material (as
 26   defined above), but also (1) any information copied or extracted from Protected
 27   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 28   and (3) any deposition testimony, conversations, or presentations by Parties or their
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 5 of 17 Page ID #:858




  1   Counsel that might reveal Protected Material, other than during a court hearing or at
  2   trial.
  3            Any use of Protected Material during a court hearing or at trial shall be
  4   governed by the orders of the presiding judge. This Order does not govern the use
  5   of Protected Material during a court hearing or at trial.
  6            4.    DURATION
  7            Even after final disposition of this litigation, the confidentiality obligations
  8   imposed by this Order shall remain in effect until a Designating Party agrees
  9   otherwise in writing or a court order otherwise directs. Final disposition shall be
 10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 11   or without prejudice; and (2) final judgment herein after the completion and
 12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 13   including the time limits for filing any motions or applications for extension of time
 14   pursuant to applicable law.
 15            5.    DESIGNATING PROTECTED MATERIAL
 16            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 17   Each Party or Non-Party that designates information or items for protection under
 18   this Order must take care to limit any such designation to specific documents and
 19   things that qualify under the appropriate standards. To the extent that it is not
 20   unreasonably burdensome, the Designating Party should designate for protection
 21   only those parts of material, documents, items, or oral or written communications
 22   that qualify so that other portions of the material, documents, items, or
 23   communications for which protection is not warranted are not swept unjustifiably
 24   within the ambit of this Order.
 25            Mass, indiscriminate, or routinized designations are prohibited. Designations
 26   that are shown to be clearly unjustified or that have been made for an improper
 27   purpose (e.g., to unnecessarily encumber the case development process or to impose
 28
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 6 of 17 Page ID #:859




  1   unnecessary expenses and burdens on other parties) may expose the Designating
  2   Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items that it
  4   designated for protection do not qualify for protection, that Designating Party must
  5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6         5.2      Manner and Timing of Designations. Except as otherwise provided in
  7   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9   under this Order must be clearly so designated before the material is disclosed or
 10   produced.
 11         Designation in conformity with this Order requires:
 12               (a) for information in documentary form (e.g., paper or electronic
 13   documents, but excluding transcripts of depositions), that the Producing Party affix
 14   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 15   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
 16   only a portion or portions of the material on a page qualifies for protection, the
 17   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 18   appropriate markings in the margins), to the extent that it is not unreasonably
 19   burdensome to do so.
 20         A Party or Non-Party that makes original documents available for inspection
 21   need not designate them for protection until after the inspecting Party has indicated
 22   which documents it would like copied and produced. During the inspection and
 23   before the designation, all of the material made available for inspection shall be
 24   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 25   documents it wants copied and produced, the Producing Party must determine which
 26   documents, or portions thereof, qualify for protection under this Order. Then,
 27   before producing the specified documents, the Producing Party must affix the
 28   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 7 of 17 Page ID #:860




  1   ONLY” legend to each page that contains Protected Material. If only a portion or
  2   portions of the material on a page qualifies for protection, the Producing Party also
  3   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  4   in the margins), to the extent that it is not unreasonably burdensome to do so
  5               (b) for testimony given in depositions, such testimony is preferably
  6   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
  7   ATTORNEYS’ EYES ONLY” during the course of the deposition when
  8   appropriate, but nevertheless shall be provisionally designated as
  9   “CONFIDENTIAL” in its entirety until 30 calendar days after receipt of the final
 10   transcript have past (or a date otherwise agreed by the parties), by which time each
 11   Party shall provide to the other Party an identification of any changes or additions to
 12   the portions of the transcript that it designates as “CONFIDENTIAL” or “HIGHLY
 13   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” After 30 calendar days (or
 14   after a date otherwise agreed by the parties), the designations may be modified only
 15   by agreement of the parties. The Parties further agree, pursuant to Federal Rule of
 16   Civil Procedure 30(e), that any deponent may review and sign their deposition
 17   transcript within 30 calendar days of the party receiving the transcript.
 18               (c) for information produced in some form other than documentary and
 19   for any other tangible items, that the Producing Party affix in a prominent place on
 20   the exterior of the container or containers in which the information is stored the
 21   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
 22   EYES ONLY.” If only a portion or portions of the information warrants protection,
 23   the Producing Party, to the extent practicable, shall identify the protected portion(s),
 24   to the extent that it is not unreasonably burdensome to do so.
 25         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 26   failure to designate qualified information or items does not, standing alone, waive
 27   the Designating Party’s right to secure protection under this Order for such material.
 28   Upon timely correction of a designation, the Receiving Party must make reasonable
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 8 of 17 Page ID #:861




  1   efforts to assure that the material is treated in accordance with the provisions of this
  2   Order.
  3         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  5   designation of confidentiality at any time that is consistent with the Court’s
  6   Scheduling Order.
  7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  8   resolution process under Local Rule 37-1 et seq.
  9         6.3    The burden of persuasion in any such challenge proceeding shall be on
 10   the Designating Party. Frivolous challenges, and those made for an improper
 11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 12   parties) may expose the Challenging Party to sanctions. Unless the Designating
 13   Party has waived or withdrawn the confidentiality designation, all parties shall
 14   continue to afford the material in question the level of protection to which it is
 15   entitled under the Producing Party’s designation until the Court rules on the
 16   challenge.
 17         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 19   disclosed or produced by another Party or by a Non-Party in connection with this
 20   Action only for prosecuting, defending, or attempting to settle this Action. Such
 21   Protected Material may be disclosed only to the categories of persons and under the
 22   conditions described in this Order. When the Action has been terminated, a
 23   Receiving Party must comply with the provisions of Section 13 below.
 24         Protected Material must be stored and maintained by a Receiving Party at a
 25   location and in a secure manner that ensures that access is limited to the persons
 26   authorized under this Order.
 27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 28   otherwise ordered by the court or permitted in writing by the Designating Party, a
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 9 of 17 Page ID #:862




  1   Receiving Party may disclose any information or item designated
  2   “CONFIDENTIAL” only to:
  3            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  4   well as employees of said Outside Counsel of Record to whom it is reasonably
  5   necessary to disclose the information for this Action;
  6            (b) the officers, directors, and employees (including House Counsel) of
  7   the Receiving Party or its affiliates to whom disclosure is reasonably necessary for
  8   this Action and who have signed the “Acknowledgement and Agreement to Be
  9   Bound” (Exhibit A);
 10            (c) Experts (as defined in this Order) of the Receiving Party to whom
 11   disclosure is reasonably necessary for this Action and who have signed the
 12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13            (d) the court and its personnel;
 14            (e) private court reporters and their staff to whom disclosure is reasonably
 15   necessary for this Action and who have signed the “Acknowledgment and
 16   Agreement to Be Bound” (Exhibit A);
 17            (f) professional jury or trial consultants, mock jurors, and Professional
 18   Vendors to whom disclosure is reasonably necessary for this Action and who have
 19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 20            (g) the author or recipient of a document containing the information or a
 21   custodian or other person who otherwise possessed or knew the information;
 22            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 24   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 25   (Exhibit A); and (2) they will not be permitted to keep any confidential information
 26   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 27   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 28   transcribed deposition testimony or exhibits to depositions that reveal Protected
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 10 of 17 Page ID #:863




  1   Material may be separately bound by the court reporter and may not be disclosed to
  2   anyone except as permitted under this Protective Order;
  3               (i) any mediator or settlement officer, and their supporting personnel,
  4   mutually agreed upon by any of the parties engaged in settlement discussions; and
  5               (j) Plaintiffs to whom disclosure is reasonably necessary for this Action
  6   and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit
  7   A).
  8         7.3      Disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
  9   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 10   writing by the Designating Party, a Receiving Party may disclose any information or
 11   item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only
 12   to:
 13         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 14   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 15   to disclose the information for this Action;
 16         (b) the House Counsel of the Receiving Party or its affiliates to whom
 17   disclosure is reasonably necessary for this Action and who have signed the
 18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 19         (c) Experts (as defined in this Order) of the Receiving Party to whom
 20   disclosure is reasonably necessary for this Action and who have signed the
 21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22         (d) the court and its personnel;
 23         (e) private court reporters and their staff to whom disclosure is reasonably
 24   necessary for this Action and who have signed the “Acknowledgment and
 25   Agreement to Be Bound” (Exhibit A);
 26         (f) professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who have
 28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 11 of 17 Page ID #:864




  1         (g) the author or recipient of a document containing the information or a
  2   custodian or other person who otherwise possessed or knew the information; and
  3         (h) any mediator or settlement officer, and their supporting personnel,
  4   mutually agreed upon by any of the parties engaged in settlement discussions.
  5         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
  6                 PRODUCED IN OTHER LITIGATION
  7         If a Party is served with a subpoena or a court order issued in other litigation
  8   that compels disclosure of any information or items designated in this Action by
  9   another Party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 10   ATTORNEYS’ EYES ONLY,” that Party must:
 11              (a) promptly notify in writing the Designating Party. Such notification
 12   shall include a copy of the subpoena or court order unless prohibited by law;
 13              (b) promptly notify in writing the party who caused the subpoena or order
 14   to issue in the other litigation that some or all of the material covered by the
 15   subpoena or order is subject to this Protective Order. Such notification shall include
 16   a copy of this Protective Order; and
 17              (c) cooperate with respect to all reasonable procedures sought to be
 18   pursued by the Designating Party whose Protected Material may be affected.
 19         If the Designating Party timely seeks a protective order, the Party served with
 20   the subpoena or court order shall not produce any information designated in this
 21   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
 22   EYES ONLY” before a determination by the court from which the subpoena or
 23   order issued, unless the Party has obtained the Designating Party’s permission, or
 24   unless otherwise required by the law or court order. The Designating Party shall
 25   bear the burden and expense of seeking protection in that court of its confidential
 26   material and nothing in these provisions should be construed as authorizing or
 27   encouraging a Receiving Party in this Action to disobey a lawful directive from
 28   another court.
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 12 of 17 Page ID #:865




  1         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  2             PRODUCED IN THIS LITIGATION
  3             (a) The terms of this Order are applicable to information produced by a
  4   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  5   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” Such information produced by
  6   Non-Parties in connection with this litigation is protected by the remedies and relief
  7   provided by this Order. Nothing in these provisions should be construed as
  8   prohibiting a Non-Party from seeking additional protections.
  9             (b) In the event that a Party is required, by a valid discovery request, to
 10   produce a Non-Party’s confidential information in its possession, and the Party is
 11   subject to an agreement with the Non-Party not to produce the Non-Party’s
 12   confidential information, then the Party shall:
 13                (1) promptly notify in writing the Requesting Party and the Non-Party
 14   that some or all of the information requested is subject to a confidentiality
 15   agreement with a Non-Party;
 16                (2) promptly provide the Non-Party with a copy of the Protective
 17   Order in this Action, the relevant discovery request(s), and a reasonably specific
 18   description of the information requested; and
 19                (3) make the information requested available for inspection by the
 20   Non-Party, if requested.
 21             (c) If a Non-Party represented by counsel fails to commence the process
 22   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
 23   notice and accompanying information or fails contemporaneously to notify the
 24   Receiving Party that it has done so, the Receiving Party may produce the Non-
 25   Party’s confidential information responsive to the discovery request. If an
 26   unrepresented Non-Party fails to seek a protective order from this court within 14
 27   days of receiving the notice and accompanying information, the Receiving Party
 28   may produce the Non-Party’s confidential information responsive to the discovery
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 13 of 17 Page ID #:866




  1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  2   not produce any information in its possession or control that is subject to the
  3   confidentiality agreement with the Non-Party before a determination by the court
  4   unless otherwise required by the law or court order. Absent a court order to the
  5   contrary, the Non-Party shall bear the burden and expense of seeking protection in
  6   this court of its Protected Material.
  7         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  9   Protected Material to any person or in any circumstance not authorized under this
 10   Protective Order, the Receiving Party must immediately (a) notify in writing the
 11   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 12   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 13   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 14   request such person or persons to execute the “Acknowledgment and Agreement to
 15   Be Bound” (Exhibit A).
 16         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
 17                OTHERWISE PROTECTED MATERIAL
 18         When a Producing Party gives notice to Receiving Parties that certain
 19   inadvertently produced material is subject to a claim of privilege or other protection,
 20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 22   procedure may be established in an e-discovery order that provides for production
 23   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 24   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 25   communication or information covered by the attorney-client privilege or work
 26   product protection, the parties may incorporate their agreement into this Protective
 27   Order.
 28
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 14 of 17 Page ID #:867




  1         12.    MISCELLANEOUS
  2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  3   person to seek its modification by the Court in the future.
  4         12.2 Right to Assert Other Objections. No Party waives any right it
  5   otherwise would have to object to disclosing or producing any information or item
  6   on any ground not addressed in this Protective Order. Similarly, no Party waives
  7   any right to object on any ground to use in evidence of any of the material covered
  8   by this Protective Order.
  9         12.3 Filing Protected Material. A Party that seeks to file under seal any
 10   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 11   orders of the assigned District Judge and Magistrate Judge. Protected Material may
 12   only be filed under seal pursuant to a court order authorizing the sealing of the
 13   specific Protected Material at issue. If a Party’s request to file Protected Material
 14   under seal is denied by the court, then the Receiving Party may file the information
 15   in the public record unless (a) otherwise instructed by the court or (b) if the
 16   Receiving Party receives notice from the Designating Party that it intends to seek
 17   reconsideration of the court’s order denying the request to file the Protected
 18   Materials under seal and such motion for reconsideration is filed prior to the time
 19   limit imposed by the court for filing the information in the public record.
 20         12.4 Redaction of Protected Material Containing Personal Confidential
 21   Information Before Filing. The Parties contemplate that they may produce
 22   Protected Material that contains individual’s personal confidential information
 23   pursuant to the terms of this Order. Prior to filing any such Protected Material in
 24   any Court, the filer must comply with Civil Local Rule 5.2-1 and Federal Rule of
 25   Civil Procedure 5.2 by redacting any sensitive and private information, including
 26   but not limited to personal identifying information on any medical records, passport
 27   numbers, driver license numbers, full home addresses, and financial account
 28   numbers.
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 15 of 17 Page ID #:868




  1         13.    FINAL DISPOSITION
  2         After the final disposition of this Action, as defined in Section 4, within 60
  3   days of a written request by the Designating Party, each Receiving Party must return
  4   all Protected Material to the Producing Party or destroy such material. As used in
  5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  6   summaries, and any other format reproducing or capturing any of the Protected
  7   Material. Whether the Protected Material is returned or destroyed, the Receiving
  8   Party must submit a written certification to the Producing Party (and, if not the same
  9   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
 10   (by category, where appropriate) all the Protected Material that was returned or
 11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 12   abstracts, compilations, summaries or any other format reproducing or capturing any
 13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 16   reports, attorney work product, and consultant and expert work product, even if such
 17   materials contain Protected Material. Any such archival copies that contain or
 18   constitute Protected Material remain subject to this Protective Order as set forth in
 19   Section 4.
 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 16 of 17 Page ID #:869




  1         14.    Any violation of this Order may be punished by any and all appropriate
  2   measures including, without limitation, contempt proceedings and/or monetary
  3   sanctions.
  4

  5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  6

  7   DATED: March 4, 2021               COTCHETT, PITRE & McCARTHY, LLP
  8
                                           By: /s/ Kelly w. Weil
                                               Kelly w. Weil
  9                                            Counsel for Plaintiffs
 10

 11   DATED: March 4, 2021               ARNOLD & PORTER KAYE SCHOLER, LLP
 12                                        By: /s/ Jonathan W. Hughes
                                               Jonathan W. Hughes
 13                                            Counsel for Defendants
 14

 15

 16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 17   DATED: March 5, 2021
 18
                                            _________________________
 19                                         Honorable Steve Kim
 20                                         United States Magistrate Judge

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-cv-04727-RGK-SK Document 69 Filed 03/05/21 Page 17 of 17 Page ID #:870




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________           [print   or   type    full   name],    of
  5   _________________ [print or type full address], declare under penalty of perjury that
  6   I have read in its entirety and understand the Protective Order that was issued by the
  7   United States District Court for the Central District of California on
  8   _________________________ in the case of Wong et al. v. Carnival Corp. et al.,
  9   2:20-cv-04727-RGK-SK (C.D. Cal.). I agree to comply with and to be bound by all
 10   the terms of this Protective Order and I understand and acknowledge that failure to so
 11   comply could expose me to sanctions and punishment in the nature of contempt. I
 12   solemnly promise that I will not disclose in any manner any information or item that
 13   is subject to this Protective Order to any person or entity except in strict compliance
 14   with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26

 27   Signature: __________________________________
 28
